El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
Los recursos que nos ocupan surgen a raíz de varias re-clamaciones por daños y perjuicios que se presentaron contra el municipio de Bayamón. En el contexto de estos plei-tos, nos corresponde resolver si el Departamento de *502Hacienda debe figurar como una parte indispensable o como un tercero demandado. Como estas acciones judiciales po-seen controversias similares, el 7 de marzo de 2014 consoli-damos los recursos de título. Examinado el estado de dere-cho, concluimos que el mecanismo procesal aplicable para traer a estos litigios al Departamento de Hacienda es la Re-gla 12.1 de Procedimiento Civil, 32 LPRAAp. V, que rige el procedimiento de la demanda contra tercero. Con el objeto de elaborar ese análisis, es necesario resumir los hechos procesales y fácticos que enmarcan la decisión que hoy emitimos.
I
Se desprende de los expedientes ante nuestra conside-ración, que a partir de los años fiscales 2005-2006 hasta el 2009-2010, el Departamento de Hacienda contrató a nom-bre de los municipios de Puerto Rico con Admiral Insurance Company (Admiral), una póliza para asegurarlos ante las reclamaciones generadas por responsabilidad civil extracontractual. En esta, se identificó como asegurados a los municipios de Puerto Rico. De acuerdo con las partes, ello se realizó conforme al inciso (3) del Artículo 12.020 del Código de Seguros de Puerto Rico, 26 LPRA see. 1202(3), que faculta al Secretario de Hacienda a gestionar y contra-tar los seguros de los Municipios de Puerto Rico/1) y, con-forme al Art. 8.011 de la Ley de Municipios Autónomos de *503Puerto Rico que delega esa facultad en el Secretario de Hacienda. 21 LPRA see. 4361.(2)
Sostiene el peticionario, municipio de Bayamón (Muni-cipio), que este programa de seguros al que hemos hecho referencia incluía a los setenta y ocho municipios, y que cada uno de estos aportaba una suma anual proporcional a lo que se entendía que era su responsabilidad de historial de experiencia de pérdida, lo que se agrupaba en un fondo común o agregado. Añade, que los importes que hacían los *504municipios a ese fondo provenían de las retenciones que el Departamento de Hacienda realizaba de la contribución sobre la propiedad que se recaudaba para cada municipio. Así que, de esta forma, del agregado contratado por año fiscal se descontaban los gastos legales y se pagaban las indemnizaciones por reclamaciones extrajudiciales y judi-ciales incoadas contra los municipios. Este litigio tiene su origen en sendas demandas por daños y perjuicios que se presentaron contra el Municipio de Bayamón y su asegu-radora Admiral entre los años 2009 y 2011. Procedemos a detallar los pormenores de cada una de estas.
En el recurso CC-2013-400, la Sra. María Negrón Naza-rio y el Sr. Christian Negrón Colón presentaron una de-manda por los alegados daños que sufrieron cuando este último tropezó con el borde de una caja subterránea mien-tras caminaba por una acera del Municipio de Bayamón/3) Por su parte, en el recurso CC-2013-0500, la Sra. Mariel Pérez Santiago le reclamó a esa misma municipalidad el resarcimiento por los daños que alegadamente sufrió cuando resbaló y cayó al suelo en la Casa Alcaldía/4) Por último, en el recurso CC-2013-0605 la Sra. María Maído-nado Roche presentó en el 2009 una demanda por daños y perjuicios contra el Gobierno de Puerto Rico y la Autoridad de Carreteras en la cual alegó que sufrió daños cuando tropezó en una acera en Bayamón/5) En este último caso, el Tribunal de Primera Instancia decretó el archivo sin per-juicio de la demanda en cuanto al Estado. Consecuente-mente, la demandante enmendó la demanda para incluir como demandados al Municipio y a Admiral Insurance.
*505Si bien la génesis de estos tres casos es diferente —pues las reclamaciones no se relacionan entre sí— el trámite procesal que siguieron es el que desencadenó la controver-sia que nos atañe atender. Trascendió que luego de que los demandados contestaran la demanda en los tres casos, el foro primario dictó sendas sentencias parciales y desestimó cada causa de acción contra Admiral. Es ante esa situación que el Municipio de Bayamón esgrime el planteamiento que presenta ante esta Curia. Es decir, sostiene que el De-partamento de Hacienda debe figurar en estos pleitos como parte indispensable o como un tercero demandado. Veamos los incidentes acaecidos en el foro de primera instancia.
En conformidad con el expediente, Admiral emitió un Aviso de Cancelación de la póliza de seguro contratada para los municipios por haberse agotado el límite del fondo agregado.!6) Por ello, el abogado del municipio provisto por Admiral le solicitó al Tribunal de Primera Instancia que lo relevara de dicha representación legal y que se desestimara la acción en contra de esa compañía aseguradora.!7) Argu-mentó que conforme a la póliza pactada, la responsabilidad financiera sobre el litigio recaería en adelante sobre el De-partamento de Hacienda. Eventualmente, el Tribunal de Primera Instancia emitió sentencias parciales y archivó sin peijuicio los casos aludidos en cuanto a esta parte.!8)
Subsiguientemente, en los referidos pleitos, el Munici-pio de Bayamón presentó mociones para que el tribunal autorizara presentar una demanda contra tercero en contra del Departamento de Hacienda.(9) En sus escritos, pun-*506tualizó que ello procedía debido a que el Departamento “fue negligente en el descargo de su deber impuesto por ley de representar a los municipios en todo lo relacionado a los seguros para tratar y cubrir los riesgos [...]”.(10) El peticiona-rio añadió que la alegada negligencia redundaba en que ten-dría que pagar la sentencia que recayera en su contra, si alguna, de los fondos de las remesas del Centro de Recau-dación de Ingresos Municipales (CRIM) destinados al muni-cipio y que ello resultaría en un menoscabo de sus activos. Asimismo, argüyó que por esa razón, el Departamento de Hacienda era la entidad que le debería responder a los de-mandantes por cualquier cuantía que se les tuviera que resarcir. Atendido el planteamiento, en diciembre de 2012, el foro de primera instancia declaró “no ha lugar” dichas solicitudes. (11)
Posteriormente, el Municipio de Bayamón intentó traer al pleito al Departamento de Hacienda, amparándose en que esa agencia era una parte indispensable. Nuevamente, su contención giraba en torno a los mismos argumentos que presentó cuando solicitó incluir a la referida agencia como tercero demandado. En específico, indicó que el Departa-mento de Hacienda era parte indispensable debido a que
[...] fue negligente en el descargo de su deber impuesto por ley de representar a los municipios en todo lo relacionado a los seguros para tratar y cubrir los riesgos incluyendo los térmi-nos contractuales cubiertos [...] quedando el Municipio de Ba-yamón desprovisto de un mecanismo para tratar los riesgos puros y proteger sus activos y recursos. Por lo que el Departa-mento de Hacienda [...] le es responsable a los demandantes de cualesquiera sumas de dinero que el Municipio de Baya-món le pueda responder a éstos. (Enfasis suprimido).(12)
*507De acuerdo con el Municipio, como el Departamento de Hacienda sería la parte responsable ante los demandantes, sus intereses se podían ver afectados en el pleito, por lo que había que considerarlo como una parte indispensable. Luego de examinar esta tesis, el Tribunal de Primera Ins-tancia declaró “no ha lugar” la petición.!13) Inconforme con esa determinación, el Municipio acudió al Tribunal de Apelaciones.
Examinados los planteamientos, el foro apelativo inter-medio revocó las órdenes recurridas. En cada uno de los casos empleó el mismo razonamiento. En sus dictámenes, afirmó que el Departamento de Hacienda era una parte indispensable porque era responsable de brindar un meca-nismo para el pago de las reclamaciones contra los municipios. Sin embargo, ese foro judicial no compartió el criterio del peticionario en cuanto a que el Departamento de Hacienda les respondía directamente a los demandantes. En lo pertinente, señaló que
[...] la comparecencia del Departamento de Hacienda, como parte en el pleito en cuestión, es necesaria para hacer efectivo, en su día, el cobro de la compensación económica por los daños sufridos que pudiera otorgar el tribunal a favor del recla-mante, ya sea de un nuevo fondo agregado o mediante una retención directa de la remesa al municipio de las futuras con-tribuciones territoriales cobradas a través del CRIM.(14)
No conteste con la sentencia del foro apelativo, el Muni-cipio de Bayamón presentó los recursos de certiorari aquí consolidados y señaló la comisión de los errores siguientes:
*508Primer Error:
Erró el Honorable Tribunal de Apelaciones al limitar la com-parecencia del Departamento de Hacienda del Estado Libre Asociado de Puerto Rico a los efectos de que este es necesario para hacer efectivo, en su día, el cobro de la compensación económica por los daños sufridos que pudiera otorgar el foro de instancia a favor de la parte demandante recurrida, ya sea de un nuevo fondo agregado o mediante una retención directa de la remesa al Municipio de las futuras contribuciones terri-toriales cobradas a través del CRIM, y no para que responda directamente a los demandantes por lo que el Municipio de Bayamón pudiera ser responsable a las partes dada su negli-gencia en la contratación de los seguros de responsabilidad pública de los municipios y la negligencia en la administración del fondo común o agregado de los mismos.(15)
Segundo Error:
Erró el Honorable Tribunal de Apelaciones al no permitir al municipio presentar la evidencia que posee para demostrar la negligencia del Departamento de Hacienda y que hace que este último le sea responsable por cualquier sentencia por daños que le sea impuesta al Municipio de Bayamón, la cual ocasionaría un daño sustancial al municipio. (Enfasis suprimido). Petición de certiorari, CC-2013-0500 y CC-2013-0605, págs. 9-10.
Así las cosas, el 29 de octubre de 2013, el Gobierno de Puerto Rico, en representación del Departamento de Hacienda, nos solicitó autorización para comparecer como amigo de la corte. En atención a ello, el 22 de noviembre de ese año autorizamos su participación. Consecuentemente, el Departamento de Hacienda presentó su escrito como amigo de la corte en los recursos CC-2013-400 y CC-2013-500. Explicó que una vez recae una sentencia contra un municipio, la agencia procesa el pago con fondos prove-nientes de las retenciones que se hacen de las remesas del CRIM. Por ello, argüyó que su acumulación como parte *509indispensable era innecesaria porque puede realizar ese trámite sin formar parte de los litigios.
Por otra parte, afirmó que la controversia'principal en estos casos se circunscribe única y exclusivamente a la res-ponsabilidad del peticionario de mantener seguras sus áreas. Añadió que por economía procesal, cualquier re-clamo que el Municipio de Bayamón tuviera contra el De-partamento de Hacienda se debía dilucidar en un pleito independiente, ya que lo contrario implicaría litigar ese mismo asunto dentro de los cientos de casos sobre daños y perjuicios incoados contra los municipios.
Por su parte, en el recurso CC-2013-500 compareció la parte recurrida, la Sra. Mariel Pérez Santiago. Expuso en su alegato de oposición que en este caso no se presentan los elementos requeridos para acumular al Departamento de Hacienda como parte indispensable o como tercero demandado. Además, sostuvo que la reclamación que pu-diera tener el Municipio contra el Departamento de Hacienda no se desprendía de los hechos que dieron base a la demanda original de daños y perjuicios. Por último, apuntó que la reclamación del Municipio no depende en forma al-guna del resultado de esa acción de daños.
Luego de exponer el tracto procesal de estos recursos, y contando con el beneficio de la comparecencia de las partes y del Departamento de Hacienda, pasamos a resolver.
II
Previo a considerar si el Tribunal de Apelaciones erró al limitar la comparecencia del Departamento de Hacienda para que hiciera efectivo el pago de la sentencia que en su día, si alguna, tenga que pagar el peticionario, debemos determinar si esta agencia es parte indispensable en estos pleitos. Examinemos el derecho aplicable a este asunto.
*510Como sabemos, la Regla 16.1 de Procedimiento Civil preceptúa el mecanismo para incluir a una parte indispensable en un litigio ya comenzado:
Las personas que tengan un interés común sin cuya presen-cia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas, según corresponda. Cuando una persona que deba unirse como de-mandante rehúse hacerlo, podrá unirse como demandada. 32 LPRAAp. V.
Este precepto se fundamenta en dos axiomas: primero, en la protección constitucional que impide que las personas sean privadas de su libertad o propiedad sin un debido proceso de ley, y segundo, en la necesidad de que se emita un decreto judicial completo. Cepeda Torres v. García Ortiz, 132 DPR 698, 704 (1993). Recientemente, en Cirino González v. Adm. Corrección et al., 190 DPR 14, 46 (2014), reiteramos que una parte indispensable se define como
“aquella que tiene tal interés en la cuestión envuelta en la controversia que no puede dictarse un decreto final entre las partes en la acción sin lesionar y afectar radicalmente su inte-rés, o sin permitir que la controversia quede en tal estado que su determinación final haya de ser inconsistente con la equi-dad y una conciencia limpia”. (Enfasis nuestro).
El objetivo de este mecanismo es evitar la multiplicidad de pleitos y los efectos perjudiciales que una sentencia ad-versa pudiera tener sobre la parte excluida en el caso. Id. En ese sentido, al adjudicar este asunto debemos conside-rar si se puede hacer justicia, además de conceder un re-medio final y completo sin que se afecten los intereses del ausente. Romero v. S.L.G. Reyes, 164 DPR 721, 733 (2005). Se deduce, que con este mecanismo se intentan proteger los intereses de quien no se ha traído al litigio y que, de dejarse fuera, no tendría oportunidad alguna de defenderlos. Véanse: Bonilla Ramos v. Dávila Medina, 185 *511DPR 667, 677 (2012); Vilanova et al. v. Vilanova et al., 184 DPR 824, 839 (2012); Cepeda Torres v. García Ortiz, supra.
Ahora bien, ese “interés común” que da lugar a la acumulación, no se trata de cualquier interés en el pleito. Tiene que ser “ ‘de tal orden que impida producir un decreto sin afectarlo’ ”. García Colón et al. v. Sucn. González, 178 DPR 527, 549 (2010). Además, debe ser real e inmediato, no meras especulaciones o un interés futuro. Pérez Rosa v. Morales Rosado, 172 DPR 216, 223 (2007).(16)
Por otro lado, hemos reiterado que la omisión de incluir a una parte indispensable incide sobre el debido proceso de ley que cobija al ausente. Pérez Rosa v. Morales Rosado, supra, pág. 223; Romero v. S.L.G. Reyes, supra, pág. 733. Ante la ausencia de una parte indispensable, el tribunal carece de jurisdicción para resolver la controversia. Id. Es por ello que, al incidir tal ausencia en la jurisdicción del tribunal, se debe desestimar la acción. Por ello, es un argumento que puede traerse en cualquier parte del litigio, incluso en la etapa apelativa. Pérez Rosa v. Morales Rosado, supra, pág. 223.
Así también, en este tipo de análisis, se debe emplear un “enfoque práctico” al evaluar los intereses involucrados en diversos géneros de casos. J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. II, pág. 691. En ese sentido, la determinación final de si una parte es indispensable depende de los hechos específi-*512eos de cada caso, incluso: el tiempo, el lugar, las alegaciones, la prueba y las clases de derechos e intereses en conflicto. Cuevas Segarra, op. cit, pág. 695. Es por ello que los tribu-nales tienen que hacer un análisis juicioso que incluya la determinación de los derechos del ausente y las consecuen-cias de no unirlo como parte en el procedimiento. Pérez Rosa v. Morales Rosado, supra, pág. 223.
Así, por ejemplo, en el precitado caso de Cirino González v. Adm. Corrección et al., supra, resolvimos una controver-sia en la que se demandó a dos individuos en su carácter oficial, y señalamos que por ello era indiscutible que el Es-tado fuera parte indispensable. Esto, porque cuando se de-manda por daños y perjuicios a un funcionario en su carác-ter oficial, la verdadera parte con interés es el Estado. Específicamente resolvimos que
[s]i permitiéramos la demanda contra Marcucci y Burgos en su carácter oficial sin la presencia del ELA, estaríamos expo-niendo al Estado a una sentencia adversa que podría incluir daños pecuniarios que el Estado tendría que pagar. (Enfasis nuestro). Id., pág. 47.
El Municipio acude a esta Curia, aun cuando el Tribunal de Apelaciones determinó que el Departamento de Hacienda es parte indispensable en los casos que hoy nos ocupan. La razón por la que recurrió ante nos es porque entiende que la presencia de esa agencia no se debe cir-cunscribir únicamente a los efectos de tramitar el pago, si alguno, que en su día tenga que resarcir a los demandan-tes, tal y como resolvió el foro apelativo intermedio. El Mu-nicipio sostiene que quedó indefenso en cuanto a las recla-maciones extracontractuales incoadas en su contra debido a que esa agencia no cumplió con el deber legal de gestionar las pólizas de seguro que cubrirían este tipo de pérdidas.(17) Argumenta que por ello, es el Departamento de *513Hacienda quien viene obligado a resarcir a los demandantes. Por lo tanto, concluye que sus intereses po-drían verse afectados y que, por consiguiente, debe incluirse como parte indispensable en el pleito, o, en su defecto, pro-cede incluirlo como un tercero demandado. Examinemos es-tas contenciones.
A. Luego de examinar la normativa expuesta, es for-zoso concluir que en este caso no se configuran los elemen-tos necesarios para sostener que el Departamento de Hacienda es una parte indispensable en los litigios aquí consolidados. Como vimos, el análisis que se realiza para hacer este tipo de determinación se centra en auscultar si los intereses de ese tercero ausente se verían afectados por la determinación que tome el tribunal en el pleito del cual está ausente. Ciertamente, ese no es el caso que tenemos ante nosotros. Nos explicamos.
Es necesario recordar que la reclamación principal de es-tos pleitos es de daños y perjuicios por la alegada negligen-cia del Municipio en mantener seguras para el público cier-tas áreas bajo su jurisdicción, conforme al Art. 1802 del Código Civil de Puerto Rico, 31 LPRA see. 5141. En ese sen-tido, el Departamento de Hacienda no tiene obligación al-guna en cuanto al cumplimiento de ese deber del Municipio. Es decir, lo que tiene que determinar el Tribunal de Primera Instancia es si el Municipio actuó negligentemente, por ac-ción u omisión, en el cumplimiento de ese deber, y si ello fue la causa de los alegados daños de los demandantes. Por lo tanto, la responsabilidad, si alguna, que pueda tener el Mu-nicipio para con estos, no depende de la situación particular que tenga esa parte con determinada compañía aseguradora o con el Estado respecto a su cubierta de seguro por respon-sabilidad pública.
Como vemos, el foro primario puede adjudicar la respon-sabilidad del Municipio conforme al Art. 1802 del Código *514Civil, sin la necesidad de que el Departamento de Hacienda comparezca. Por lo tanto, en estos casos, tal agencia no se está exponiendo a una sentencia adversa y perjudi-cial a sus intereses en lo que respecta a la reclamación extracontractual de los demandantes. Mucho menos, se violentaría su derecho a un debido proceso de ley. Conse-cuentemente, resolvemos que no se configuran los elemen-tos necesarios para catalogar al Departamento de Hacienda como una parte indispensable en estos casos.
B. Según explicamos, es errado en derecho concluir que el Departamento de Hacienda es una parte indispensable. Ahora bien, en sus petitorios, el Municipio también solicita que evaluemos si procede traer a esa agencia a los pleitos como un tercero demandado. Analicemos esa vertiente.
Como regla general, el objetivo final de una demanda contra tercero es facilitar la resolución pronta y económica de pleitos múltiples que puedan surgir de unos mismos hechos. S.L.G. Szendrey v. Hospicare, Inc., 158 DPR 648, 653 (2003); Gen. Accid. Ins. Co. P.R. v. Ramos, 148 DPR 523 (1999); Camaleglo v. Dorado Wings, Inc., 118 DPR 20, 28 (1986). Por ello, hemos dicho que esta acción no crea, ex-tiende o limita derechos sustantivos, sino que acelera su dilucidación. S.L.G. Szendrey v. Hospicare, Inc., supra, págs. 653-654. Para lograr esto, esta regla se debe interpre-tar liberalmente. Camaleglo v. Dorado Wings, Inc., supra, pág. 28.
Evidentemente, esa liberalidad con la que se debe inter-pretar esta disposición se justifica por los valores procesa-les que entrañan las propias Reglas de Procedimiento Civil. En Neptune Packing Corp. v. Wackenhut Corp., 120 DPR 283, 288 (1988), expresamos que
[l]as Reglas de Procedimiento Civil se inspiran armoniosa-mente en tres valores fundamentales de justicia, rapidez y economía, enmarcados en la norma de buena fe que debe per-mear la tramitación de toda causa de acción. Para que ello se *515logre se requiere un enfoque integral, pragmático y creativo de nuestro ordenamiento procesal y sustantivo que con voluntad, sinceridad y acción, le dé vida a dichos valores y los convierta en vivencias y realidades cotidianas, atendiendo así las altas expectativas de nuestro contorno social.
De la misma forma, hemos reiterado la importancia de que los pleitos se adjudiquen en sus méritos. Neptune Packing Corp., supra, pág. 294. Dicho reconocimiento toma mayor importancia cuando nos encontramos ante una ale-gación contra un tercero, que se convierte en el mecanismo procesal idóneo para evitar la multiplicidad de pleitos y resolver aquellas controversias que merecen una atención consolidada. Dentro de este marco conceptual, examine-mos la normativa que rige este mecanismo en nuestro or-denamiento procesal.
La derogada Regla 12.1 de Procedimiento Civil de 1979 (32 LPRA Ap. III), establecía que en cualquier momento luego de que iniciara el pleito, el demandado podía, como demandante contra tercero, notificarle un emplazamiento y demanda a una persona que no fuera parte en el pleito, en cualquiera de los siguientes supuestos:
(1) que [fuera] o pu [diera] serle responsable al demandado por toda o parte de la reclamación del demandante, o (2) que [fuera] o pu [diera] serle responsable exclusivamente al demandante.!18)
Vemos que según estaba redactada esta Regla, se recono-cía que una demanda contra tercero procedía únicamente *516ante la eventualidad de que: el tercero demandado tuviera que responderle al demandado por la reclamación del de-mandante original, o el tercero demandado le tuviera que responder exclusivamente al demandante original. Véase Informe del Comité Asesor Permanente de Reglas de Proce-dimiento Civil de 2007, pág. 169. Es decir, la presunta res-ponsabilidad del tercero ausente estaba cimentada en que este tuviera que responder por lo que reclamaba el deman-dante original, ya fuera directa o indirectamente.
Ahora bien, el lenguaje de la Regla 12.1 de Procedimiento Civil de 1979 se enmendó en el 2009 para cambiar esa situación jurídica. Ahora, esta disposición preceptúa:
La parte demandada podrá notificar, como demandante contra tercero, un emplazamiento y demanda a una persona que no sea parte en el pleito y que sea o pueda ser responsable a la parte demandada por la totalidad o parte de la reclamación de la parte demandante, o que sea o pueda ser responsable a cualquier parte en el pleito. (Enfasis nuestro). Regla 12.1 de Pro-cedimiento Civil, 32 LPRAAp. V.
Es un hecho que ya no existe la limitación en cuanto a que el tercero intervenga cuando “pueda serle responsable únicamente al demandante”. Cuevas Segarra, op. cit., pág. 579. En cuanto a esto, en el Informe del Comité Asesor Per-manente de las Reglas de Procedimiento Civil de 2007 se mencionó lo siguiente:
Es preciso señalar que bajo la Regla 12.1 de 1979 podía pre-sentarse demanda contra tercero contra aquella persona que podía serle responsable [...] exclusivamente al demandante. Sin embargo, la enmienda permite que pueda presentarse demanda contra tercero contra aquella persona que pueda serle respon-sable a cualquier parte en el pleito. Informe, supra, pág. 169.
De esta forma, ya no es necesario que la reclamación que se haga contra el tercero sea en virtud de alguna res-ponsabilidad que ese tercero tenga para con el demandante *517original. El profesor Hernández Colón nos explica que me-diante este procedimiento un demandado puede traer al pleito a un tercero para que le sea responsable a él o a cualquier parte en el pleito por lo que se le reclama en la demanda. R. Hernández Colón, Práctica jurídica de Puerto Rico, 5ta ed., San Juan, Lexis Nexis, 2010, pág. 168. Ahora bien, la procedencia de esa alegación también debe enmar-carse dentro de otras consideraciones. Veamos.
En el pasado dijimos que este tipo de alegación procede solo cuando “la responsabilidad de éste (el tercero) de-penda en alguna forma del resultado de la acción principal o cuando el tercero le es secundaria o directamente respon-sable al demandante [o a cualquier parte en el pleito]”. Camaleglo v. Dorado Wings, Inc., supra, pág. 30. Nótese que el hecho de que estos requisitos se hayan planteado en la alternativa no implica que, en efecto, operen de esa manera. Como discutimos, según la Regla 12.1 de Procedi-miento Civil de 1979, supra, se requería que ese tercero le fuera directa o secundariamente responsable a la parte demandante. Por lo tanto, era un requisito que ineludible-mente debía cumplir ese tipo de solicitud. Explicado esto, vemos que existe un requisito de que esa reclamación contra el tercero dependa, es decir, que sea contingente al re-sultado de la acción principal.
Por otro lado, también hemos hecho referencia a que debe existir un “entronque común” entre la demanda original y la reclamación que se presenta contra el tercero demandado. Véase Camaleglo v. Dorado Wings, Inc., supra, pág. 30. Como dijimos, uno de los propósitos de la demanda contra tercero es evitar pleitos múltiples que puedan surgir de unos mismos hechos. Por lo tanto, este es uno de los parámetros a evaluar al momento de decidir si este tipo de demanda procede o no en un caso particular. Esto, pues a pesar de la liberalidad con la cual se debe interpretar, la regla no se puede utilizar para acumular en una acción controversias dispares por el mero hecho de que *518posean alguna relación común. Gen. Accid. Ins. Co. P.R. v. Ramos, supra, pág. 534.
A pesar de que en ocasiones anteriores hemos acogido el término “entronque común”, no lo hemos definido categóricamente. Por el contrario, hemos analizado si existe ese tipo de relación de acuerdo con las circunstancias parti-culares de cada caso. Así, por ejemplo, en Camaleglo v. Dorado Wings, Inc., supra, atendimos una controversia que se desató entre Camaleglo Corporation, quien mediante un arrendamiento financiero le arrendó a Dorado Wings, Inc., un equipo telefónico. El inciso cuarto de ese contrato dispo-nía que la arrendadora financiera no asumiría responsabili-dad por desperfectos del equipo, esto, sin perjuicio de las garantías que le correspondieran a la arrendadora frente al fabricante. Trascendió que Dorado Wings, Inc., se negó a pagar los cánones de arrendamiento debido a desperfectos en los aparatos telefónicos. Ante ello, la corporación Cama-leglo demandó a esa parte y reclamó el pago de la renta. Más adelante, la parte demandada, Dorado Wings, Inc., so-licitó presentar una demanda contra tercero en contra de Ochoa Telecom, Inc., vendedora del equipo arrendado. Al resolver sobre la procedencia de esa solicitud, resolvimos que
[e]n el caso de autos las reclamaciones tanto de la demanda como de la demanda contra tercero tienen un entronque común: el inciso cuarto del contrato de arrendamiento financiero. En su acción la arrendadora financiera Camaleglo solicitaba el cum-plimiento específico de la cláusula del inciso cuarto que la rele-vaba de toda responsabilidad relativa al mal funcionamiento del equipo telefónico y obligaba a la arrendataria Dorado al pago de los cánones de arrendamiento a pesar de que existiera alguna reclamación sobre el mal funcionamiento del equipo arrendado. La acción de la codemandada Dorado contra la ter-cera demandada Ochoa también emana del inciso cuarto del contrato de arrendamiento financiero, la subrogación pactada que le permite a la codemandada arrendataria Dorado traer contra la tercera demandada suplidora Ochoa las acciones y reclamaciones que por vicios ocultos le correspondían a la de-mandante arrendadora Camaleglo. (Enfasis suplido). Camaleglo v. Dorado Wings, Inc., supra, pág. 30.
*519Vemos que el “entronque común” al que hicimos referen-cia en ese caso era el contenido del inciso cuarto del con-trato de arrendamiento financiero. Es decir, uno de los ele-mentos en que se fundamentó la demanda original, y no la demanda original en sí. Esa cláusula cuarta, por una parte, exigía que Dorado Wings, Inc., efectuara el pago de los cánones de arrendamiento independientemente de lo que ocurriera con el equipo y, por otro lado, permitía que se le reclamara al fabricante o suplidor del equipo el mal fun-cionamiento del mismo. Resolvimos, pues, que el “entron-que común” que existía entre la reclamación original y la que se presentó contra el tercero fue la base en la que se cimentó la causa de acción en cobro de dinero: la disposi-ción cuarta del contrato de arrendamiento.
Por el contrario, en Gen. Accid. Ins. Co. P.R. v. Ramos, supra, resolvimos que no existía un “entronque común” en-tre la demanda original y la reclamación que se pretendía presentar contra el tercero demandado en ese caso. Allí, la aseguradora General Accident expidió una póliza double interest para cubrir los daños al vehículo de la señora Qui-ñones López, la cual no incluía un seguro de responsabili-dad pública. Tras ocurrir un accidente de tránsito con dicho automóvil, la aseguradora le rembolsó a Quiñones López una suma por los daños de este. Eventualmente, dicha compañía, al amparo de la cláusula de subrogación del contrato, presentó una demanda en cobro de dinero contra el señor Ramos Díaz, quien presuntamente causó el accidente. En ese pleito de subrogación, el señor Ramos Díaz presentó una demanda contra tercero en contra de la señora Quiñones López por daños y perjuicios para recla-marle por los daños que él sufrió en el accidente. Al aten-der un planteamiento sobre la procedencia o improceden-cia de esa demanda, resolvimos que
[...] en el caso de autos las reclamaciones de la demanda y de la demanda contra tercero no tenían un entronque común. Eran dos reclamaciones jurídicamente distintas. La demanda *520original iba dirigida a obtener de Ramos Díaz el reembolso de lo que la compañía aseguradora le había indemnizado a Qui-ñones López por las pérdidas de su automóvil. Era una acción en cobro de dinero. En cambio, la reclamación medular de Ramos Díaz en su demanda contra tercero al amparo de la Regla 12.1 de Procedimiento Civil, supra, era una acción torticera sobre los daños que alegadamente Quiñones López le había ocasionado al vehículo de Ramos Díaz a raíz del accidente de tránsito ocurrido en julio de 1995. (Énfasis en el original). Gen. Accid. Ins. Co. P.R. v. Ramos, supra, pág. 536.
Ante ello, concluimos que era evidente que lejos de ser una demanda contra tercero, “la reclamación de Ramos Díaz contra Quiñones López era realmente una acción separada y distinta [...]”. íd. En este caso, no hubo un “entronque co-mún” entre la demanda original de subrogación y la recla-mación contra el tercero, que era una acción por daños y perjuicios.
Como vemos, ese requisito de “entronque común” que debe compartir una demanda original y una demanda contra tercero no se ha definido de manera categórica. Más bien, nos hemos limitado a evaluar si existe ese elemento sin la necesidad de establecer parámetros específicos en cuanto a este. Esta situación ha traído un poco de confusión. Sin embargo, como veremos, este llamado “entronque común” a lo que se refiere es al hecho de que exista una relación entre la acción original y la alegación que se presenta contra el tercero, claro está, tomando en cuenta los pronunciamientos jurisprudenciales que se han hilvanado en cuanto a este mecanismo. Veamos.
De acuerdo con el Diccionario de la lengua española, de la Real Academia Española, una de las acepciones de la palabra entroncar es “[e]stablecer o reconocer una relación o dependencia de alguien o de algo con otra persona o cosa”.(19) En otras palabras, lo que se debe examinar refe-rente a este requisito de “entronque común” no es otra cosa *521que evaluar si existe una relación entre la demanda original y la reclamación que se pretende presentar contra el tercero demandado. Ahora bien, esta relación debe ser lo suficiente-mente estrecha como para no caer en la prohibición que ya explicamos, en cuanto que no se deben acumular en un mismo pleito —mediante la demanda contra tercero— con-troversias dispares por el mero hecho de que tengan alguna relación en común. Por lo tanto, estas serán consideraciones que el tribunal deberá sopesar de acuerdo con las circuns-tancias particulares de cada caso, tomando en cuenta, ade-más, la liberalidad con la cual se debe interpretar la Regla 12.1 de Procedimiento Civil, supra. Así se deduce de la ju-risprudencia previamente discutida.
Por un lado, en Camaleglo v. Dorado Wings, Inc., supra, resolvimos que una cláusula contractual constituía una re-lación suficientemente estrecha; es decir, era el “entronque común” entre la reclamación original y la alegación que se presentó contra el tercero demandado. Allí, ambas reclama-ciones surgían de esa disposición del contrato de arrenda-miento, que trataba sobre los desperfectos que pudiera su-frir el equipo telefónico arrendado. Por otro lado, las controversias planteadas en Gen. Accid. Ins. Co. P.R. v. Ramos, supra, no estaban lo suficientemente relacionadas como para que pudiéramos concluir que existía un “entron-que común” entre ambas. Allí, a pesar de que el accidente de tránsito ocurrido fue lo que motivó tanto la demanda original como la demanda contra tercero, concluimos que ambas reclamaciones —la primera, una demanda de subrogación, y la segunda, una demanda por daños y peijuicios— eran dos reclamaciones separadas y distintas. Lo que implica que, en todo caso, habrá que evaluar la conveniencia procesal de dilucidar en conjunto los diferentes pleitos que puedan sur-gir de unos mismos hechos.
En atención a la normativa discutida, analicemos si de acuerdo con las circunstancias particulares de este caso, procede incluir al Departamento de Hacienda como un ter-cero demandado.
*522III
Como hemos expuesto, el Municipio de Bayamón apoya su petición de traer al Departamento de Hacienda como tercero demandado en el supuesto de que este debe ser quien le responda directamente a los demandantes en cuanto a las acciones de daños. Nos vemos precisados a rechazar tal premisa por ser errada. Más aún, cuando de las alegaciones que se derivan de las reclamaciones de da-ños y perjuicios contra el peticionario no se observa indicio alguno por el cual el Departamento de Hacienda deba responder a los demandantes.
Ahora bien, como observamos, la Regla 12.1 de Procedi-miento Civil, supra, prescribe que un demandante contra tercero, en este caso, el Municipio de Bayamón, puede pre-sentar una demanda contra una tercera persona que pueda serle responsable a cualquier parte en el pleito. En otras palabras, podría traer al Departamento de Hacienda como tercero demandado para que le responda por lo que se re-clama en las demandas en su contra. De acuerdo con la norma jurisprudencial discutida, esto procedería: (1) si la reclamación que haga contra esa agencia tiene un “entron-que común” con las demandas por daños y perjuicios que presentaron los demandantes contra el municipio, y (2) si la reclamación depende del resultado de esas demandas. Examinemos estos parámetros.
En primer lugar, debemos analizar si existe alguna re-lación de origen o conexión entre las reclamaciones de los demandantes y la reclamación del Municipio contra el De-partamento de Hacienda. Los demandantes de estos casos le han reclamado al Municipio de Bayamón una indemni-zación por alegados daños sufridos como resultado de ac-ciones negligentes. El hecho de que el municipio haya que-dado desprovisto de un seguro, de ninguna manera implica que no tiene la obligación de satisfacer la sentencia, si al-guna, que en su día recaiga. Como hemos afirmado, el pe-ticionario es el único responsable frente a los demandan-*523tes de acuerdo con las alegaciones formuladas en las demandas. Ahora bien, son precisamente esas acciones de daños y perjuicios el “entronque común” que existe entre las demandas originales y la reclamación contra tercero que hace el Municipio. Veamos.
El peticionario presentó su reclamación contra el Depar-tamento de Hacienda al amparo del Art. 12.020(3) del Có-digo de Seguros de Puerto Rico, supra, y del Art. 8.011 de la Ley de Municipios Autónomos de Puerto Rico, supra. Disposiciones que establecen que el Secretario del Depar-tamento de Hacienda actuará en representación de los mu-nicipios en todo lo relacionado con la protección de sus ac-tivos contra pérdidas resultantes de los riesgos puros, tales como las reclamaciones por responsabilidad civil extracontractual. En parte, el Art. 8.011 citado establece:
Los municipios tendrán la obligación de proteger sus activos y recursos contra todo tipo de pérdida financiera resultante de las contingencias o riesgos mencionados en el inciso (c) de esta sección.
(c) Los mecanismos para tratar riesgo que disponga el Secre-tario de Hacienda deberán proveer, según éste lo determine, protección a los municipios contra todo riesgo puro. Se enten-derá por riesgos puros aquellos que puedan causar al munici-pio una pérdida financiera pero no una ganancia, incluyendo:
(3) Pérdidas por todo tipo de reclamación por daños y per-juicios [...] (Enfasis nuestro).
Es evidente que las reclamaciones de daños de los de-mandantes podrían provocar una pérdida financiera al Municipio. Y esa pérdida financiera, de ocurrir, es la base de la reclamación del peticionario contra el Departamento de Hacienda. Por consiguiente, existe una relación o “entron-que común” entre las demandas originales de daños y per-juicios y la reclamación del Municipio en contra del Depar-tamento de Hacienda. Así también, esta reclamación contra tercero que hace el Municipio es contingente al resultado de las referidas demandas de daños. Veamos.
*524La doctrina que interpreta la Regla 14(a) de Procedi-miento Civil federal, de la cual proviene la nuestra,(20) su-giere que la demanda contra tercero tiene sus bases en un intento del demandado original de transferir la responsa-bilidad que le ha sido reclamada. Véase 6 Wright and Miller, Federal Practice and Procedure Sec. 1446 (2010).(21) A estos fines, los tratadistas de esa jurisdicción han afirmado lo siguiente:
The words “may be liable” mean that defendant is permitted to join someone against whom a cause of action has not yet accrued, provided that the claim is contingent upon the success of plaintiff’s action and will accrue when defendant’s liability is determined in the main action or plaintiff’s claim is satisfied. (Citas omitidas). Wright and Miller, supra, Sec. 1451, pág. 475.
En estos casos, la reclamación del Municipio contra el Departamento de Hacienda ciertamente depende del resul-tado de las demandas originales de daños y perjuicios. El peticionario tenía a su haber un mecanismo provisto por el programa de seguros que el Secretario de Hacienda contrató a nombre de todos los municipios de Puerto Rico para responder por las mismas. Empero, ante la cancelación de dicha póliza de seguro, el Municipio alega que está expuesto a sufrir un daño en la eventualidad de que el Tribunal de Primera Instancia declare “ha lugar” las demandas por da-ños y perjuicios que se presentaron en su contra. Es evi-dente que el daño consistiría en que al no tener cubierta contra reclamaciones de esa naturaleza, se vería precisado a pagar una indemnización a favor de los demandantes de sus propios activos. El peticionario atribuye ese daño a la ale-gada negligencia del Departamento de Hacienda que con-siste en no cumplir con su deber ministerial en cuanto a los *525seguros de los municipios. Es decir, el daño que está ex-puesto a sufrir el municipio está supeditado al resultado de los pleitos por daños y perjuicios que en su día serán adju-dicados por el foro primario.
Por último, es importante recalcar la necesidad de que se acumule la reclamación del municipio contra el Departa-mento de Hacienda mediante el mecanismo de demanda contra tercero. Como mencionamos al inicio, este tipo de procedimiento permite que se diluciden en un mismo pleito controversias relacionadas entre sí y de este modo se contri-buye a la economía procesal. En estos casos, el peticionario contiende que el hecho de que sea él quien tenga que pagar la compensación que en su día, si alguna, dicte el Tribunal de Primera Instancia a favor de los demandantes, exige que Hacienda sea traída como parte en el pleito. Esto ante la alegación de que ello tendría un impacto sobre las finanzas del municipio por tener que desembolsar una suma no pre-supuestada ante el entendido de que sería la compañía ase-guradora quien cubriría ese tipo de gastos. Al incluir al De-partamento de Hacienda como tercero demandado, se finiquita esa controversia en el mismo pleito en que se de-terminará si el municipio fue negligente. En caso de que el foro primario determine que el Departamento de Hacienda fue negligente con el municipio, sería este tercero quien res-ponderá por las reclamaciones de los demandantes. Esto, no porque tenga responsabilidad directa con ellos, sino por la responsabilidad que tendría para con el demandante contra tercero (el municipio de Bayamón), por lo que se le reclamó a este en las demandas originales.
IV
Por los fundamentos que anteceden, resolvemos que erró el Tribunal de Apelaciones al determinar que el De-partamento de Hacienda es una parte indispensable en es-tos pleitos. Por otro lado, colegimos que el mecanismo pro-*526cesal que procede para traer a dicha agencia a estos pleitos es la Regla 12.1 de Procedimiento Civil, supra, que regula la demanda contra tercero. En estos casos no hay duda de que están presentes los requisitos necesarios para que el Departamento de Hacienda pueda incluirse en estos plei-tos como un tercero demandado.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.

(1) Esta disposición, en su parte pertinente, establece lo siguiente:
“(3) Seguros que cubran los riesgos del Estado Libre Asociado de Puerto Rico, sus dependencias, entidades, corporaciones, autoridades y municipios.- — ■ Con rela-ción a estos seguros el Comisionado dictará reglas y reglamentos para establecer las condiciones y obligaciones que mejor protejan al interés público y que garanticen asimismo un trato justo y razonable al asegurador, debiendo incluir en éstas una regla para que todo asegurador o agente general que cubra riesgos del Estado Libre Asociado venga obligado a someter, dentro de los noventa (90) días siguientes a la terminación del año natural, una relación detallada de las pérdidas pagadas y recla-maciones pendientes contra la póliza o pólizas de seguro contratadas. Por medio de estas reglas y reglamentos el Comisionado podrá autorizar, cuando lo crea necesario o conveniente, que se coticen primas diferentes a las que aparecen fijadas en el Manual de Tarifas.
*503Excepto en aquellos casos en que por ley se disponga de otro modo, el Secretario de Hacienda gestionará y contratará los seguros del Estado Libre Asociado y sus municipios”.


(2) Ley Núm. 81-1991. En lo pertinente, esta ley dispone:
“Los municipios tendrán la obligación de proteger sus activos y recursos contra todo tipo de pérdida financiera resultante de las contingencias o riesgos mencionados en el inciso (c) de esta sección.
(a) A los fines de cumplir con la obligación antes impuesta, los municipios utili-zarán los mecanismos para tratar riesgos que disponga el Secretario de Hacienda [...]
(c) Los mecanismos para tratar riesgo que disponga el Secretario de Hacienda deberán proveer, según éste lo determine, protección a los municipios contra todo riesgo puro. Se entenderá por riesgos puros aquellos que puedan causar al municipio una pérdida financiera pero no una ganancia, incluyendo:
(3) Pérdidas por todo tipo de reclamación por daños y peijuicios [...]
(d) El Secretario de Hacienda actuará en representación de los municipios, en la forma que estime más conveniente, económica y ventajosa para éstos, en todo lo relacionado con la protección de sus activos contra pérdidas resultantes de los ries-gos puros. En el desempeño de esta responsabilidad, el Secretario estará facultado, entre otras cosas, para decidir el mecanismo que se utilizará para tratar los riesgos a cubrir, los límites de la cobertura, los términos contractuales que aplicarán a la misma y la aportación, cuota o prima que habrá de pagar el municipio por la cober-tura que habrá de recibir y los procedimientos a seguir en el trámite, ajuste y nego-ciación de reclamaciones.
(e) El Secretario de Hacienda, en consulta con el Comisionado, dispondrá por reglamento los criterios, requisitos y procedimientos que se aplicarán en todo lo relacionado con el tratamiento de los riesgos que pueden causar pérdidas financieras a los municipios [...]
(f) El importe de las cuotas, aportaciones o primas que corresponda a cada municipio por concepto del costo de la protección contra pérdidas financieras que establece esta sección, se pagarán de los fondos municipales.
La facultad del Secretario de Hacienda quedará sujeta a la discreción del mu-nicipio conforme a lo establecido en el inciso (v) de la see. 4054 de este título”. 21 LPRA see. 4361.


((3) La demanda se presentó el 16 de noviembre de 2010. Apéndice de la Petición de certiorari, CC-2013-0400 (Pieza 1), pág. 31.


(4) Véase Demanda, Apéndice de la Petición de certiorari, CC-2013-0500 (Pieza 1), pág. 33.


(5) Véase Demanda, Apéndice de la Petición de certiorari, CC-2013-0605, pág. 33. Ambos demandados solicitaron que se desestimara la reclamación en su contra por-que, entre otras cosas, no tenían jurisdicción sobre el área donde ocurrió el accidente.


(6) Véanse: Moción “urgente” de renuncia a representación legal, Apéndice de la Petición de certiorari, CC-2013-0400 (Pieza 1), pág. 40; Solicitud “urgente” de sentencia sumaria y renuncia a representación legal, Apéndice de la Petición de certiorari, CC-2013-0500 (Pieza 1), pág. 44; Solicitud de sentencia sumaria y renuncia a repre-sentación legal, Apéndice de la Petición de certiorari, CC-2013-0605, pág. 95.


(7) íd.


(8) Apéndice de la Petición de certiorari, CC-2013-0400 (Pieza 1), pág. 53; Apén-dice de la Petición de certiorari, CC-2013-0500 (Pieza 1), pág. 54; Apéndice de la Petición de certiorari, CC-2013-0605, pág. 117.


(9) Véanse: Urgente Moción en solicitud de permiso para presentar demanda contra terceros, presentada en el caso CC-2013-0400, Apéndice de la Petición de *506certiorari, CC-2013-0400 (Pieza 1), pág. 56; Moción en solicitud de permiso para presentar demanda contra terceros, presentada en el caso CC-2013-0500, Apéndice de la Petición de certiorari, CC-2013-0500 (Pieza 1), pág. 62.


(10) íd.


(11) Apéndice de la Petición de certiorari, CC-2013-0400 (Pieza 1), pág. 94. Véase Orden de 22 de febrero de 2013, Apéndice de la Petición de certiorari, CC-2013-0500 (Pieza 1), pág. 107.


(12) Apéndice de la Petición de certiorari, CC-2013-0400 (Pieza 1), págs. 95-96. *507Véanse, además: Moción solicitando orden para intervención de parte indispensable y lo moción de desestimación, presentada en el recurso CC-2013-0500, Apéndice de la Petición de certiorari, CC-2013-0500 (Pieza 1), pág. 118; Moción de reconsideración, presentada en el recurso CC-2013-0605, Apéndice de la Petición de certiorari, pág. 144.


(13) Apéndice de la Petición de certiorari, CC-2013-0400 (Pieza 1), pág. 122; Apéndice de la Petición de certiorari, CC-2013-0500 (Pieza 1), pág. 130; Apéndice de la Petición de certiorari, CC-2013-0605, pág. 175.


(14) Sentencia, Apéndice de la Petición de certiorari, CC-2013-0400 (Pieza 1), pág. 160. Véanse, además: Sentencias del Tribunal de Apelaciones en los recursos CC-2013-0500 (Apéndice de la Petición de certiorari, Pieza 1, pág. 182), y CC-2013-0605 (Apéndice de la Petición de certiorari, pág. 217).


(15) En el recurso CC-2013-0400 el municipio señaló como único error el si-guiente:
“Erró el Honorable Tribunal de Apelaciones al limitar la comparecencia como parte indispensable del Departamento de Hacienda del Estado Libre Asociado de Puerto Rico a que esta permite hacer efectiva la reclamación de los demandantes del tribunal emitir una determinación adjudicando responsabilidad al Municipio de Ba-yamón frente al reclamo de los demandantes por lo que el Municipio de Bayamón pudiera ser responsable frente a los demandantes”. Petición de certiorari, pág. 8.


(16) Por ejemplo, en García Colón et al. v. Sucn. González, 178 DPR 527, 556-557 (2010), al atender una controversia en cuanto a si un abogado era parte indispensable en una acción para anular un testamento señalamos:
“[C]reemos que el licenciado Montañez Delerme no es parte indispensable en la acción para anular el testamento que autorizó. Su interés en dicha controversia no es real ni inmediato, sino contingente respecto a la consecuencia de la acción instada. Su interés no se ha concretado y depende de distintos factores que podrían materia-lizarse luego de ser final y firme la anulación del testamento. Aun al amparo de los hechos de este caso, en que es palmario que la parte demandante desea reservar una acción civil contra el licenciado Montañez Delerme, el tribunal todavía tendría que dilucidar si la falta cometida por éste provino de su malicia, negligencia o ignorancia inexcusable. Es decir, todavía es incierto si el licenciado Montañez Delerme está obligado a responder civilmente por su actuación”.


(17) Arguyen que el Departamento de Hacienda fue negligente en la contratación de los seguros para tratar y cubrir los riesgos de los municipios, y en la administra-ción y supervisión del fondo común agregado. Además, establecen que tampoco fis-*513calizo adecuadamente las acciones de Admiral ni tomó medidas preventivas ante el agotamiento del fondo.


(18) Al adoptarse en Puerto Rico las Reglas de Procedimiento Civil de 1958, se incorporó en esta Regla 12.1 el texto enmendado de su contraparte en las Reglas de Procedimiento Civil Federal, la Regla 14(a). Con ello, el demandado podía traer al pleito a un tercero demandado únicamente para que le respondiera de lo que él (el tercero demandante) tuviera que responder al demandante original. El propósito era evitar que un demandado trajera como tercero demandado a un residente del lugar del demandante original para derrotar la jurisdicción por diversidad de ciudadanía. Como en Puerto Rico no existe ese problema, en 1979 se enmendó esa disposición para per-mitir que el demandado, como demandante contra tercero, pudiera traer al pleito a un tercero para que le respondiera directamente al demandante. Véase J.A. Cuevas Se-garra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. II, págs. 575-577.


(19) Diccionario de la lengua española. Disponible en: http://lema.rae.es/drae/ ?val=entroncar (última visita, en 2 de marzo de 2015).


(20) Véase esc. 18.


(21) Citando a Power Corp. v. Dick Corp., 299 F. Supp.2d 242, 248 (S.D. N.Y. 2004).